PER CURIAM:
Randolph Murrell and Richard Summa, appointed counsel for Kevin Abarca, in this direct criminal appeal, have moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record *908reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record-reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Abarca’s conviction and sentence are AFFIRMED.